Citation Nr: 0126177	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  97-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for left wrist 
disability.

2. Entitlement to service connection for low back disability.

3. Entitlement to service connection for left knee 
disability.

4. Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1975 to May 
1981, and from February 1982 to August 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision by the Wichita, 
Kansas, Regional Office of the Department of Veterans Affairs 
(VA), which, inter alia, denied service connection for lower 
back pain, left wrist sprain, left knee pain and right knee 
pain.  The case was subsequently transferred to the Hartford, 
Connecticut, Regional Office (RO).  In January 1998, the 
Board remanded the veteran's claims to the RO for further 
development to include obtaining verification of the 
veteran's dates of service, additional service medical 
records, and identification of relevant medical treatment. 

In March 2000, the veteran stated that he would like to have 
the rating of his disability increased.  The Board notes that 
the veteran has several service-connected disabilities, but 
the veteran has not indicated for which of these disabilities 
he is seeking reevaluation.  The Board refers the veteran's 
request to the RO for clarification and any necessary action.  


FINDING OF FACT

There is no medical diagnosis of current disability of the 
left wrist, low back, left knee, or right knee.  


CONCLUSIONS OF LAW

1.  Left wrist disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2.  Low back disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

3.  Left knee disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

4.  Right knee disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Factual Background

The veteran's enlistment physical examination in November 
1975 showed no abnormalities of the upper or lower 
extremities or of the spine.  At that time, the veteran 
reported no history of back, knee or wrist pain.  Physical 
examination in 1981 also showed no abnormalities of the upper 
or lower extremities or the spine.  In May 1984, the veteran 
was treated for complaints of cervical and thoracic back 
pain, which was resolving within two weeks.  Periodic 
physical examinations in March 1987 and April 1988 showed no 
abnormalities of the upper or lower extremities or of the 
spine.  

In August 1990, the veteran was involved in a motor vehicle 
accident.  The veteran complained of gradually increasing 
neck pain, headache, and left knee pain.  Examination of the 
back showed no tenderness, contusions or abrasions.  
Examination of the left knee showed slight tenderness over 
the left anterior patella with range of motion within normal 
limits and no effusion or instability.  X-ray examination of 
the left knee was negative.  The physician provided a 
diagnosis of left knee contusion.  

Periodic physical examination in May 1993 showed no 
abnormalities of the spine or lower extremities and no 
abnormalities of the left wrist.  In January 1994, the 
veteran was seen for complaints of left knee pain with no 
history of previous injury.  The physician noted crepitus, 
edema, and tenderness of the left knee with full range of 
motion of both knees.  An assessment of pes anserinus 
bursitis was reported.  

On a report of medical history completed at the time of the 
veteran's retirement physical examination in January 1996, 
the veteran reported a history of recurrent back pain, 
swollen or painful joints, and arthritis, but denied a 
history of "trick" or locked knee.  The veteran reported 
that his left knee had been swollen a couple of times during 
the previous years.  The veteran also reported that his left 
wrist was broken in 1976 and noted back pain "off and on" 
since 1990 after an automobile accident.  On physical 
examination, the veteran's spine, and upper and lower 
extremities were clinically evaluated as normal. 

The veteran filed a claim for service-connected disability 
benefits in September 1996.  He reported a left wrist sprain 
in November 1976, right knee pain in November 1979, lower 
back pain, in May 1984 and June 1990, and left knee pain in 
January 1994.  

In his notice of disagreement, received in October 1996, the 
veteran reported that his left wrist was fractured in 
approximately 1976, when he was tripped by another soldier.  
The veteran stated that his right knee was injured in a 
traffic accident in November 1979 and that his lower back and 
left knee were injured in a traffic accident in August 1990.  
He reported residual pain from these injuries.  

A VA examination for the joints was conducted in November 
1996.  The veteran reported complaints of left wrist pain in 
bad weather and occasional knee pain.  Physical examination 
of the wrist and knees was normal.  No swelling, deformity, 
subluxation, or instability were reported.  X-ray 
examinations of the left wrist and knee showed no 
abnormality.  The examiner provided a diagnosis of "normal 
examination."  

A VA spine examination was also conducted in November 1996.  
The examiner noted no postural abnormalities or fixed 
deformity.  The musculature of the back was well-developed 
and symmetrical.  The examiner reported no objective evidence 
of pain on motion.  The veteran denied any radiation of pain 
and indicated that the pain was not always present.  X-ray 
examination of the lumbar spine showed no deformities.  The 
examiner provided a diagnosis of "normal exam."  

In his VA Form 9, substantive appeal, received in December 
1996, the veteran stated that he self-medicated with aspirin, 
Motrin, and ace bandages following injuries to his left 
wrist, knees, and back during service.  

In a letter, received in September 1997, the veteran reported 
that he was involved in a motor vehicle accident in November 
1979 and sustained cuts and bruises on his legs and arms and 
a stiff neck and back.  He stated that he reported to the 
health center and was told to take medication for the pain.  
The veteran reported a second motor vehicle accident, 
following which he was in a neck brace for three weeks and 
was on pain medication for both neck and back strain.  The 
veteran noted that he has experienced back pain since these 
accidents and takes medication for the pain.  

In January 1998, the Board remanded the veteran's claims to 
the RO for further development to include obtaining 
verification of the veteran's dates of service, additional 
service medical records, and identification of relevant 
medical treatment.  In July 1998, the RO requested that the 
veteran identify all treatment for his left wrist, knees, or 
low back since 1996.  Also in July 1998, the National 
Personnel Records Center (NPRC) provided verification of the 
veteran's complete period of service and indicated that no 
medical records were on file.  In July 1998, the veteran 
responded to the RO's request and indicated that he had not 
sought any medical attention for the reported conditions 
since 1996.  In June 2000, the NPRC again reported that all 
available service medical records had been sent.  

II. Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes all available service medical 
records.  The veteran has reported that he sought no medical 
treatment for the claimed conditions since his discharge from 
service.  No additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the veteran with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service-connected disability benefits.  The 
discussions in the rating decision, statement of the case, 
and supplemental statements of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice him.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the veteran's service medical records 
report complaints of back pain in May 1984 and at service 
separation in January 1996.  However, these records contain 
no diagnosis of chronic low back disability.  Left knee pain 
was reported, following a motor vehicle accident, in August 
1990, and again in January 1994.  On service separation, the 
veteran reported occasional swelling of the left knee.  Also 
at service separation, the veteran reported that his left 
wrist was broken in 1976.  The Board notes that, although 
attempts were made, no service medical records, except for 
enlistment examination, were located for the veteran's period 
of service from November 1975 to May 1981.  The Board also 
notes that X-ray examination in November 1996 noted no 
residuals of the reported fracture of the left wrist.  
However, none of these inservice complaints of pain resulted 
in diagnosis of a chronic disability.  The inservice 
conditions appear on the medical records to be acute and 
transitory.  No diagnosed disability of the left wrist, 
knees, or low back was reported on service retirement.  

The record contains no evidence of any current diagnosed 
disability of the left wrist, low back, or bilateral knees.  
VA examination in November 1996 for the left wrist, knees, 
and low back was normal.  The veteran has reported that he 
sought no medical treatment since service retirement for any 
of the reported disorders.  Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed No. 00-7099 (Fed. Cir. 
Aug. 3, 2001).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim for service connection; an 
appellant's belief that he or she is entitled to some sort of 
benefit simply because he or she had a disease or injury 
while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992).  As the record 
contains no competent evidence of current disability of the 
left wrist, low back, or bilateral knees, the claims must 
fail.  


ORDER

The appeal is denied as to all issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

